DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 02/08/2022. 
The application has been amended as follows: 
Claims 20 and 28 are cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, “retention element” will be interpreted to have the following structure: movable arm (Figure 4 and [0029]), retention head [0029], drive that is actuated pneumatically, hydraulically, or electrically [0010], [0029], and a base [0034] and its equivalents. According to the specification, “tensioner” will be interpreted to be equivalent to “retention element” [0010],  and therefore, have the structure including a movable arm (Figure 4 and [0029]), retention head [0029], drive that is actuated pneumatically, hydraulically, or electrically [0010], [0029], and a base [0034] and its equivalents.
 According to the specification, “removal element” will be interpreted to have the following structure: a vacuum suction (Figure 5 and [0052]-[0054]) and/or robot arm [0054]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Schroder teaches a tool for producing a fiber composite component [0033], comprising:
at least two tool portions having partial cavities, each tool portion defining half of a first recess (Figure 12, item 74) and which are moved together in a production position in such a manner that they form a cavity [0033], in which cavity the fiber composite component is produced;
the first recess encapsulates at least the retention element and a pivotable retention portion that is associated with the at least a first tool portion (Figure 12 and [0109]), 
wherein the retention element comprises a movable arm (Figure 10 and 11, item 80), a retention head (Figure 10 and 11, item 83), a base (Figure 10 and 11, item 85), 
wherein the retention element is pivotable between an initial position when the tool portions and a retention that is different from the initial position [0109]-[0110]. 

Schroder teaches the retention element is operated by having a person take the handle bar and pushes the bar in the direction of the protrusion thereby exerting a pressing force on the protrusion and the fixating flange lying of a blade half (not shown for simplification reasons) between the protrusion and the pressing bar [0010]. 

Schroder teaches a support, mounting portion, and spigot for fixing the retention portion (Figure 11, items 79, 81, and 82). The support, mounting portion, and spigot and the tool surface (Figure 11, item 76) form a recess in which the retention portion is disposed

Schroder does not explicitly teach the first recess define in the tool portion encapsulates at least the retention element and the pivotable retention portion; the retention element is pivotable between i) an initial position when the tool portions are moved together and ii) a retention portion that is different from the initial position just 
	
Brussel teaches an apparatus for securely positioning a fiber-reinforced plastic mass in a press, comprising a mechanical spring or a pneumatically or hydraulically active biasing mechanism (Figure 2, item 4 and Col 4, Ln 55-57). 

Bech teaches a two mold halves for producing a wind turbine blade (Figure 1 and Figure 4), wherein the mold cavity is larger than the edges of the mold (Figure 9). 

Davis discloses electroplating an object can yield improved wear and corrosion resistance properties depending on the metal or metals being electrodeposited. Davis species that using hard chromium coatings via electroplating is a method of obtaining improved wear resistance (Table 1, Page 2). 

Reinhold (US 8,556,617) teaches a robotic arm that applies vacuum (Col 3, Ln 29-47) to pick up dry fiber-reinforced layer (Col 9, Ln 25-50) and transport it to a mold core (Col 2, Ln 54-59)

The combination of modifications to Schroder in view of Brussel, Bech, Davis, and Reinhold to incorporate air ejector in the mold of Schroder would not have been obvious to one of ordinary skill in the art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742